UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6550


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD DUANE DARGAN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, Chief District Judge.
(1:11-cr-00578-CCB-1; 1:15-cv-01351-CCB)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Duane Dargan, Jr., Appellant Pro Se. Benjamin M. Block,
OFFICE OF THE UNITED STATES ATTORNEY, John Walter Sippel, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald Duane Dargan, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.             28 U.S.C. § 2253(c)(1)(B)

(2012).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2012).           When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   motion    states     a    debatable      claim    of    the   denial   of    a

constitutional right.          Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Dargan has not made the requisite showing.                   Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in   the   materials    before    this   court     and

argument would not aid the decisional process.

                                                                        DISMISSED

                                           2